Citation Nr: 1749678	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an effective date for the award of service connection prior to March 12, 2008 for hepatitis C status post liver transplant.

2. Entitlement to an initial rating in excess of 60 percent for hepatitis C. 


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active service from June 1998 to June 2002. 

The Veteran died in October 2013. The Appellant claims to be the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Jurisdiction has since moved to the RO in Chicago, Illinois. 


FINDINGS OF FACT

1. There was no formal claim, informal claim, or written intent to file a claim for service connection for hepatitis C or liver transplant prior to March 12, 2008.

2. It is not documented that the Veteran's hepatitis C was manifested by symptoms which were nearly constantly debilitating until January 22, 2013.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than March 12, 2008 for a grant of service connection for liver transplant are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § § 3.1, 3.151, 3.155, 3.400 (2016).

2. Prior to January 22, 2013, the criteria for an initial rating in excess of 60 percent for hepatitis C were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2016).

3. As of January 22, 2013, the criteria for an initial rating of 100 percent for hepatitis C were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7354 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the appellant has raised any issues with the duty to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Effective Date for Service Connection

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service. Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Here, the Veteran had active duty service from June 1998 to June 2002. However, he did not undergo his liver transplant procedure until January 2008 and thereafter submitted a claim for the liver transplant secondary to his hepatitis C in March 2008. This is the first time the Veteran expressed an intent with VA that he was seeking compensation benefits for hepatitis C. The record shows that the Veteran submitted prior claims for service connection, but none of them involved hepatitis C or any liver disability.  

The first time the Veteran expressed an intent to file a claim for service connection for hepatitis C/liver transplant was when he submitted a formal claim on March 12, 2008. This is the earliest effective that can be awarded for service connection for hepatitis C.  

The Board is aware that at a February 2007 VA examination, which was conducted in connection with his claim for service connection for residuals of a head injury, shows that the Veteran informed the examiner that he had been diagnosed with hepatitis C in the fall of 2003. This does not establish a claim for service connection for hepatitis C. For example, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection. 459 F.3d 1323, 1327 (Fed. Cir. 2006). Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability." Id. This examination pre-dates the award of service connection for hepatitis C.  

Accordingly, for the reasons stated above, the Board find that an effective date earlier than March 12, 2008, for the award of service connection for hepatitis C is not warranted. As the earliest effective date possible under the appropriate statute and regulation has already been granted, the claim must be denied. 

III. Increased Rating - Hepatitis C 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2016). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2016). 

In Hart v. Mansfield, 21 Vet. App. 505, (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Hepatitis C is rated under Diagnostic Code 7354. It provides that a 60 percent rating requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly. A 100 percent rating requires near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 38 C .F.R. § 4.114, Diagnostic Code 7354.

Following the criteria, Note (1) indicates that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code, but should not be based on the same signs and symptoms as the basis for evaluation under DC 7354.

In addition, Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

Under 38 C .F.R. § 38 C.F.R. § 4.112 , the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. The term "substantial weight loss" means a loss of greater than 20 percent of the individuals' baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year period preceding the onset of the disease.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. §§ 3.102, 4.3.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an initial rating of 100 percent as of January 22, 2013. However, the preponderance of the evidence is against an initial evaluation in excess of 60 percent prior to January 22, 2013. The Board will explain reasons for these determinations below.

IIIa. Prior to January 22, 2013

The Veteran's hepatitis C was not noted to have near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain before his final VA examination in January 2013. 

For example, the Veteran's Hepatitis diagnosis is well documented through his claims file since his time at Camp Lejeune in 2003 and the diagnosis was reconfirmed in July 2008. Although the Veteran throughout the entire period had moments of various hepatitis symptoms, he more consistently than not denied having the levels of symptomology necessary to be considered constantly debilitating. The Veteran's underlying complaint centered on the fact that his hepatitis C was affecting his organs particularly his liver and livelihood. However, the Board finds that the effect on his liver and livelihood are already fully contemplated in his separate rating of a 100 percent for his liver transplant. The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2016). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. Therefore, to avoid pyramiding these symptoms will not be reconsidered for this claim. 

In regard specifically to the symptoms for hepatitis C, although he had various hospitalizations due to negative testing and low cell counts, he did not have much symptomology. Just one month prior to filing his claim at one of his follow up appointments in February 2008, the Veteran was reported as asymptomatic. He specifically denied nausea, vomiting and diarrhea and his appetite had been fair. Similarly, in June 2008 at another appointment he reported the same lack of symptoms including weight loss. Although the Veteran did have some weight fluctuations in between 2008 and 2009, at a VA examination in September 2010, the Veteran denies abdominal and chest pain as well as dysphagia symptoms and even states he was gaining weight. In December 2010 when describing his typical day to an examiner the Veteran discussed how he alternates with his wife making breakfast, has a regular diet, takes the kids to school and works on wood including wood chopping and carving. The Board finds these are not actions of a person who is debilitated. Being able to complete these types of tasks on a daily basis even with fatigue and occasional other symptomology more closely aligns with a 60 percent rating under DC 7354.

The Board also finds the Veteran's own reports of symptomatology to be credible. However, neither the lay nor medical evidence reflects the functional equivalent of expected symptomology to warrant the next higher evaluation for this time period. Therefore, the lay and medical evidence demonstrates that the currently assigned evaluation of 60 percent is appropriate for the Veteran's hepatitis C prior to January 22, 2013

In conclusion, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 60 percent for hepatitis C for the time period prior to January 22, 2013. As such, there is no reasonable doubt to be resolved, and the claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

IIIb. After January 22, 2013

On January 22, 2013, the Veteran underwent his final round of VA examinations. As part of his then active individual unemployability claim, the examiner was asked to give an opinion on the Veteran's employment capabilities. The examiner pointed out that the Veteran was experiencing a chronic fatigue and hepatic encephalopathy specifically due to his hepatitis C. The examiner indicates that these two conditions of his hepatitis C made the Veteran unable to secure and maintain substantially gainful employment. The Board finds these conditions rise to the level necessary to be considered constantly debilitating. This information was drastically different than the Veteran's December 2010 report when discussing his schedule; all though the Veteran did report not being able to sleep in that report too, it did not appear to have such a dramatic impact on his day, as explained in the January 2013 report where he reported sleeping more than 12 hours a day. Also, the Veteran's encephalopathy sometimes caused him to have slurred speech and forgetfulness to the point of needing medication. These symptoms are the type that most align with the more stringent 100 percent disability rating. Therefore, an initial rating of 100 percent is granted for the period after January 22, 2013. 


ORDER

Entitlement to an effective date earlier than March 12, 2008 for the award of service connection for hepatitis C, status post liver transplant, is denied. 

Entitlement to an initial rating in excess of 60 percent for hepatitis C prior to January 22, 2013 is denied. 

Entitlement to an initial rating in excess of 60 percent for hepatitis C as of January 22, 2013 is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


